 Case 16-39654        Doc 512      Filed 09/24/20 Entered 09/24/20 15:51:26        Desc Main
                                   Document      Page 1 of 22



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                           )      Case No. 16-39654
                                                 )      (Jointly Administered)
ARGON CREDIT, LLC, et al,                        )
                                                 )      Chapter 7
                        Debtors.                 )
                                                 )      Hon. Deborah L. Thorne
                                                 )
                                                 )      Hearing Date: October 15, 2020 at 9:00 a.m
                                                 )

                                     NOTICE OF MOTION

         TO: See attached list

       PLEASE TAKE NOTICE that on October 15, 2020 at 9:00 a.m., I will appear before the
Honorable Deborah L. Thorne, or any judge sitting in her place, and present the Motion for Entry
of an Order: (I) Pursuant to Bankruptcy Rule 9019 Approving Settlement with Fund Recovery
Services, LLC, and (II) Approving Payment of Contingency Fee. Parties-in-interest may obtain a
complete copy of the Motion by contacting undersigned counsel.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID and password for this hearing will be
provided by chambers at a later date. These credentials can also be found on the judge’s
page on the court’s web site, at https://www.ilnb.uscourts.gov/content/judge-deborah-l-thorne.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
 Case 16-39654    Doc 512   Filed 09/24/20 Entered 09/24/20 15:51:26        Desc Main
                            Document      Page 2 of 22



Dated: September 24, 2020             KAREN R. GOODMAN, CHAPTER 7
                                      TRUSTEE

                                      By: /s/ Elizabeth L. Janczak
                                         One of Her Attorneys

                                       Shelly A. DeRousse, Esq.
                                       Elizabeth L. Janczak, Esq.
                                       FREEBORN & PETERS LLP
                                       311 South Wacker Drive, Suite 3000
                                       Chicago, Illinois 60606-6677
                                       Telephone: 312.360.6000
                                       Facsimile: 312.360.6520
                                       sderousse@freeborn.com
                                       ejanczak@freeborn.com
 Case 16-39654       Doc 512     Filed 09/24/20 Entered 09/24/20 15:51:26           Desc Main
                                 Document      Page 3 of 22



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                            )     Case No. 16-39654
                                                  )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                         )
                                                  )     Chapter 7
                      Debtors.                    )
                                                  )     Hon. Deborah L. Thorne
                                                  )
                                                  )     Hearing Date: October 15, 2020 at 9:00 a.m
                                                  )

                                 CERTIFICATE OF SERVICE

       I, Elizabeth L. Janczak, an attorney, hereby certify that on September 24, 2020, I caused a
true and correct copy of the foregoing Notice of Motion and Motion for Entry of an Order: (I)
Pursuant to Bankruptcy Rule 9019 Approving Settlement with Fund Recovery Services, LLC, and
(II) Approving Payment of Contingency Fee, to be filed with the Court and served upon the
following parties by the manners listed.

                                                       /s/ Elizabeth L. Janczak

CM/ECF Service List (Notice and Motion)

Harold Abrahamson aralawfirm@aol.com
Gabriel Aizenberg aizenbergg@gtlaw.com, malisc@gtlaw.com; chilitdock@gtlaw.com;
stibbep@gtlaw.com; mendeloffs@gtlaw.com; ickesp@gtlaw.com
Kimberly Bacher Kimberly.Bacher@usdoj.gov, kimberlyabacher@hotmail.com
Paul M Bauch pbauch@lakelaw.com, smohan@lakelaw.com;
5242@notices.nextchapterbk.com
Rachel Blise rblise@foley.com
Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Terence Campbell tcampbell@cotsiriloslaw.com, protert@cotsiriloslaw.com
Jeffrey C Dan jeffd@goldmclaw.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com
William J Factor wfactor@wfactorlaw.com, wfactorlaw@gmail.com;
bharlow@wfactorlaw.com; wfactor@ecf.inforuptcy.com; wfactormyecfmail@gmail.com;
factorwr43923@notify.bestcase.com
Jonathan P Friedland jfriedland@sfgh.com, bkdocket@sfgh.com
Matthew T. Gensburg MGensburg@gcklegal.com
Karen R Goodman kgoodman@cranesimon.com, il24@ecfcbis.com;
dkobrynski@cranesimon.com; kgoodman@ecf.axosfs.com; abell-powell@cranesimon.com
Karen R Goodman kgoodman@cranesimon.com, abell-powell@cranesimon.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Valerie A Hamilton vhamilton@sillscummis.com
 Case 16-39654      Doc 512    Filed 09/24/20 Entered 09/24/20 15:51:26   Desc Main
                               Document      Page 4 of 22



Jill M Hutchison jhutchison@cotsiriloslaw.com, bdardar@cotsiriloslaw.com
Elizabeth L Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Derek V. Lofland derekloflandesq@gmail.com
Sara E Lorber slorber@wfactorlaw.com, slorber@ecf.inforuptcy.com;
nbouchard@wfactorlaw.com; bharlow@wfactorlaw.com
Edward Miller edmilleresq@aol.com
Karthik Nagarur knagarur@gmail.com
Jeffrey K. Paulsen jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com;
jpaulsen@ecf.inforuptcy.com
Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com;
stibbep@gtlaw.com
Lars A Peterson lpeterson@lgcounsel.com
Peter J Roberts proberts@cozen.com, peter-roberts-1301@ecf.pacerpro.com;
cknez@cozen.com
Carolina Y. Sales csales@lakelaw.com, smohan@lakelaw.com;
5241@notices.nextchapterbk.com
Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com
Steven S. Shonder Steve@ShonderLegal.com, sshonder@me.com
David M Siegel davidsiegelbk@gmail.com, R41057@notify.bestcase.com;
johnellmannlaw@gmail.com
M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov, gretchen.silver@usdoj.gov;
denise.delaurent@usdoj.gov
Arthur G Simon asimon@cranesimon.com, sclar@cranesimon.com;slydon@cranesimon.com
Michael J. Small msmall@foley.com, thardy@foley.com;DocketFlow@foley.com
Peter S Stamatis peter@stamatislegal.com
Justin R. Storer jstorer@lakelaw.com, 5217@notices.nextchapterbk.com;ECF@Lakelaw.com
Jeffrey Wilens jeff@lakeshorelaw.org

U.S. Mail Service List (Notice of Motion Only)

See attached mailing matrix.
                 Case 16-39654             Doc 512      Filed 09/24/20           Entered 09/24/20 15:51:26     Desc Main
Label Matrix for local noticing                      Addison Professional Financial
                                                         Document           Page 5Sear
                                                                                    of 22          Ahmed Belhabib
0752-1                                               7076 Solutions Center                         808 Canyon Terrace Ln.
Case 16-39654                                        Chicago, IL 60677-7000                        Folsom, CA 95630-1872
Northern District of Illinois
Eastern Division
Thu Sep 17 12:18:50 CDT 2020
Gabriel Aizenberg                                    AmOne Corporation                             American Airlines ICU
Greenberg Traurig LLP                                12331 SW 3rd St                               PO Box 619001
77 W Wacker                                          Suite 700                                     MD2100
 #3100                                               Fort Lauderdale, FL 33325-2813                Dallas TX 75261-9001
Chicago, IL 60601-4904

American Express National Bank                       Andy C. Warshaw, Esq.                         Argon Credit LLC
c/o Becket and Lee LLP                               1200 Main St., Suite G                        200 W. Jackson Blvd.
PO Box 3001                                          Irvine, CA 92614-6749                         Suite 900
Malvern, PA 19355-0701                                                                             Chicago, IL 60606-6986


Argon X LLC                                          Ashleigh L. Bingham                           Ashley M. Dabney
200 W. Jackson Blvd.                                 258 Green St.                                 3116 W. Belmont Ave., Apt. B
Suite 900                                            Park Forest, IL 60466-1610                    Chicago, IL 60618-5706
Chicago, IL 60606-6986


Ashley Stuart                                        Audrey L. Willis                              B Money Holdings
9137 Ga. Hwy. 135                                    Office of the Chapter 13 Trustee, MDAL        2569 College Hill Circle
Naylor, GA 31641-2049                                P.O. Box 173                                  Schaumburg, IL 60173-5204
                                                     Montgomery, AL 36101-0173


Kimberly Bacher                                      (p)BANK OF AMERICA                            Barclays Bank Delaware
Office of the U. S. Trustee, Region 11               PO BOX 982238                                 ERC PO Box 57610
219 S Dearborn Room 873                              EL PASO TX 79998-2238                         Jacksonville FL 32241
Chicago, IL 60604-2027


Barrile, John M                                      Bates, Birttney T                             Bates, LaTonya
200 W Jackson                                        914 Great Plaines                             P.O. Box 168
Chicago, IL 60606-6910                               Matteson, IL 60443-2477                       Frankfort, IL 60423-0168



Brian and Lourdes Bauman                             Beattie, Mary                                 Bernard Marsiglia
320 N. Aldine Ave.                                   32429 W River Rd                              100 Forest Pl., Apt. 501
Park Ridge, IL 60068-3012                            Wilmington, IL 60481-9578                     Oak Park, IL 60301-1196



Bethke, John T                                       Blue Treble Solutions, LLC                    Borden, Alea
6037 W 99th St                                       2009 Fairoak Ct.                              1312 W George Street Apt 3
Oak Lawn, IL 60453-3663                              Naperville, IL 60565-2842                     Chicago, IL 60657-4102



Michael A Brandess                                   Breen, Brian M                                Broadmark Capital, LLC
Sugar, Felsenthal, Grais & Helsinger LLP             8500 Westberry Ln                             M. Brandess Sugar Felsenthal
30 N. LaSalle St.                                    Tinley Park, IL 60487-7537                    Grais & Hammer
Ste. 3000                                                                                          30 N. LaSalle St.Ste 3000
Chicago, IL 60602-3481                                                                             Chicago, IL 60602-3481
                 Case 16-39654    Doc 512      Filed 09/24/20           Entered 09/24/20 15:51:26     Desc Main
Brown, Derrick                              BruceDocument
                                                  W. Breitweiser Page 6 of 22             Budd Larner, P.C.
11615 S Hale Ave                            1504 W Washington Street                      150 John F. Kennedy Pkwy
Chicago, IL 60643-4821                      Bloomington, IL 61701                         Short Hills, NJ 07078-2703



Byron Faermark                              Calloway, Evelyn                              Candace Harison
1900 S Highland Ave Suite 100               5803 W Erie St #3S                            20 N. Tower Rd.
Lombard, IL 60148-4998                      Chicago, IL 60644-1457                        Oak Brook, IL 60523-1126



Canete, Ira V                               Cardinal Trust                                Chapter 13 Trustee, Middle District of Alaba
1050 S School St                            77 W Wacker Dr                                P.O Box 173
Lombard, IL 60148-4025                      Suite 3100                                    Montgomery, AL 36101-0173
                                            Chicago IL 60601-4904


Charles Augello                             Charles Beattie                               Chris Walker
9023 Gardner Dr.                            35 Woodlake Blvd., Apt. 1205                  4138
Alpharetta, GA 30009-2193                   Gurnee, IL 60031-3279                         Ridgefield Dr.
                                                                                          Columbus, GA 31907-6224


Christine Sammons                           Christopher Hinsley                           Clayton Pringle
3250 Cannon Bay Dr.                         720 Wellington Ave.                           911 West George St.
Cumming, GA 30041-7721                      Elk Grove Village, IL 60007-3366              Banning, CA 92220-4341



Coates, Charles                             Cogent Communications Chicago                 Collins, Keyoma R
3535 W Armitage Ave Unit 2F                 221 N. LaSalle Street                         2708 Oxford Dr
Chicago, IL 60647-3602                      Chicago, IL 60601-1514                        Markham, IL 60428-4762



Commonwealth Edison Co                      Conversant LLC                                CyberRidge
3 Lincoln Center                            P.O. Box 849725                               c/o Nortridge Software
Attn: Bankruptcy Section                    Los Angeles, CA 90084-9725                    2 S. Pointe Dr., Ste 250
Oak Brook Terrace IL 60181-4204                                                           Lake Forest, CA 92630-8537


(p)DIRECTV LLC                              Dabney, Ashley M                              Dale & Gensburg PC
ATTN BANKRUPTCIES                           3116 W. Belmont Avenue #2                     200 W Adams St
PO BOX 6550                                 Chicago, IL 60618-5706                        Ste 2425
GREENWOOD VILLAGE CO 80155-6550                                                           Chicago, IL 60606-5251


Jeffrey C Dan                               Daniels, Panichi                              Data Sales Co., Inc.
Goldstein & McClintock LLLP                 61 W 146th St                                 3450 West Burnsville Pkwy
111 West Washington                         Riverdale, IL 60827-2853                      Burnsville, MN 55337-4203
Suite 1221
Chicago, IL 60602-3482

Deborah Martin                              Paul R Defilippo                              Denise Ortiz
413 Flint Trl                               Wollmuth Maher & Deutsch LLP                  c/o Golden & Cardona-Loya LLP
Jonesboro, GA 30236-1313                    500 Fifth Avenue 12th Floor                   3130 Bonita Road, Ste. 200B
                                            New York, NY 10110-1292                       Chula Vista, CA 91910-3263
                 Case 16-39654           Doc 512      Filed 09/24/20         Entered 09/24/20 15:51:26      Desc Main
Dennis Nix                                         Department
                                                       Documentof Treasury-Internal
                                                                           Page 7Revenue
                                                                                    of 22Serv   DevBridge Group, LLC.
24701 Raymond Way                                  PO Box 7346                                  343 W. Erie St. Suite 600
Lake Forest, CA 92630-4741                         Philadelphia, PA 19101-7346                  Chicago, IL 60654-5789



Diekelman, Adam K                                  Douglas Harvey                               Drane, Cecelia D
511 W Division St #512                             3836 South Hurt Rd.                          719 N. 7th St.
Chicago, IL 60610-1826                             Smyrna, GA 30082-3518                        Maywood, IL 60153-1054



Dube, Matthew R                                    Enova International, Inc.                    Enova International, Inc.
226 N Adams St                                     175 W. Jackson Blvd. Suite 1000              200 W. Jackson St., 9th Floor
Hinsdale, IL 60521-3126                            Chicago, IL 60604-2863                       Chicago, IL 60606-6986



Erica White                                        Erickson, Nathan R                           Ferro, Peter A
10343 Linder Ave.                                  655 W Irving Park Rd Apt 1408                2377 Holt Rd
Oak Lawn, IL 60453-4678                            Chicago, IL 60613-3136                       Minooka, IL 60447-8912



Fintech Financial, LLC                             Florian Fox                                  Franchise Tax Board
Attn: Mindi Vavra                                  10606 Charles St.                            Bankruptcy Section MS A340
101 Research Park Dr.                              Huntley, IL 60142-7131                       PO BOX 2952
Mission, SD 57555                                                                               Sacramento, CA 95812-2952


Jonathan P Friedland                               Fukawa, Kim K                                Fund Recovery Services, LLC
Sugar Felsenthal Grais & Helsinger LLP             2462 N Orchard St #1                         Sills Cummis & Gross, PC
30 North LaSalle Street                            Chicago, IL 60614-2624                       Attn: V. Hamilton
Suite 3000                                                                                      600 College Road East
Chicago, IL 60602-3481                                                                          Princeton, NJ 08540-6636

Gallop Solutions, Inc.                             Gary Zumski                                  Matthew T. Gensburg
P.O. Box 796575                                    4204 E. Frontage Rd.                         Gensburg Calandriello & Kanter, P.C.
Dallas, TX 75379-6575                              Rolling Meadows, IL 60008-2520               200 W Adams St., Ste. 2425
                                                                                                Chicago, IL 60606-5251


Gonzalez, James R                                  Gonzalez, Mayra                              Karen R Goodman ESQ
808 Alann Dr                                       4048 S Albany Ave                            Crane, Simon, Clar & Dan
Joliet, IL 60435-3821                              Chicago, IL 60632-2445                       135 South LaSalle Street
                                                                                                Suite 3705
                                                                                                Chicago, IL 60603-4101

Karen R Goodman ESQ                                E. Philip Groben                             Valerie A Hamilton
Crane, Simon, Clar & Goodman                       Gensburg Calandriello & Kanter, P.C.         Sills Cummis Gross, P.C.
135 S. LaSalle Street                              200 West Adams St., Ste 2425                 600 College Road East
Suite 3705                                         Chicago, IL 60606-5251                       Princeton, NJ 08540-6636
Chicago, IL 60603-4101

Heather Miller                                     Heather Nicholas                             Heidi Smith
25 Elm Dr.                                         11496 Autumn Hill Drive                      388 Alicia Ave.
Bethany, IL 61914-9516                             Sandy, UT 84094-5671                         Talladega, AL 35160-2945
                      Case 16-39654     Doc 512      Filed 09/24/20           Entered 09/24/20 15:51:26     Desc Main
Hicks, Kevin                                      Howard, Casey K
                                                      Document           Page 8 of 22           InContact, Inc.
4527 W Monroe St                                  1624 W Division St #504                       75 West Towne Ridge Tower 1
Chicago, IL 60624-2519                            Chicago, IL 60622-3833                        Sandy, UT 84070-5528



James Ciesielski                                  James Hansen                                  Jamillah Omar
210 N. 14th St.                                   2065 East County Rd. 1300                     8945 S. Dorchester Ave.
Lanett, AL 36863-6454                             Carthage, IL 62321-3511                       Chicago, IL 60619-7005



Jandice Tidwell                                   Jason Petty                                   Jason Sparling
798 County Rd. 245                                5263 Highland Trace Circle                    103 East 5th
Scottsboro, AL 35768-5115                         Birmingham, AL 35215-2872                     Spring Valley, IL 61362-1420



(p)JEFFERSON CAPITAL SYSTEMS LLC                  Joann Brooks                                  Joseph Coler
PO BOX 7999                                       2241 Mokingbird Ln.                           4480 Highwood Park. Dr.
SAINT CLOUD MN 56302-7999                         Washington, IL 61571-3338                     Atlanta, GA 30344-7051



Kamie McKay                                       Karthik Nagarur                               Krivich, Alexandria N
3756 Galaway Ct.                                  c/o Apollo Legal Services, LLC                21847 W Kentwood Dr
Moreno Valley, CA 92555                           3900 N. Lake Shore Dr., #4D                   Plainfield, IL 60544-7050
                                                  Chicago, IL 60613-3462


Lachandra Jones                                   Lagina Dardy                                  Lakeshore Law Center
3539 Oakshire Way                                 1807 Highland Ave., Apt. 1                    Jeffrey Wilens, Esq.
Atlanta, GA 30354-3630                            Dublin, GA 31021-3644                         18340 Yorba Linda Blvd.
                                                                                                No. 107-610
                                                                                                Yorba Linda, CA 92886-4058

Larry McDuffie                                    Latoria Williams                              James N Lawlor
134 GlenDale Rd.                                  3840 Culver Rd.                               Wollmuth Maher & Deutsch LLP
Leesburg, GA 31763-4714                           Tuscaloosa, AL 35401-9511                     500 Fifth Ave
                                                                                                12th Floor
                                                                                                New York, NY 10110-1292

Patrick S Layng                                   Lending Tree                                  Leroy Commander
Office of the U.S. Trustee, Region 11             PO Box 840470                                 600 Hunter St.
219 S Dearborn St                                 Dallas, TX 75284-0470                         Thomson, GA 30824-1513
Room 873
Chicago, IL 60604-2027

LexisNexis Risk Solutions                         Little Owl                                    Little Owl Argon, LLC
230 Park Ave.                                     322 E. Michigan St. Suite 302                 322 East Michigan St., Suite 302
7th Floor                                         Milwaukee, WI 53202-5005                      Milwaukee, WI 53202-5005
New York, NY 10169-0935


Derek V.   Lofland                                Macy’s Card                                   Macy’s Department Stores
Derek V.   Lofland, Attorney At Law               PO Box 8113                                   PO Box 8218
2038 and   One Half N Spaulding Ave.              Mason OH 45040-8113                           Mason OH 45040-8218
Unit 2
Chicago,   IL 60647
                 Case 16-39654   Doc 512      Filed 09/24/20           Entered 09/24/20 15:51:26     Desc Main
Madanyan, Harry                            MarcoDocument
                                                 Boykin-Hunter Page 9 of 22              Margon LLC
6261 W 128th Pl                            649 Candle Ln.                                Nancy A Peterman
Palos Heights, IL 60463-2325               Birmingham, AL 35214-4874                     77 W Wacker
                                                                                         Suite 3100
                                                                                         Chicago IL 60601-4904

Maria Colindres                            Marjorie Fulmer                               Mark Tiffler Trust
6928                                       211 Mantle Dr.                                760 Village Center Dr., Ste. 200
Agnes Ave. #4                              Madison, AL 35757-7597                        32 Ruffled Heathers
North Hollywood, CA 91605-6922                                                           Lemont, IL 60439-7746


Mark Triffler Declaration                  Martha Fackiner                               Matthew Schmarje
of Trust                                   5123 Brookwood Valley NE                      608 Queen Anne St.
Nancy A Peterman                           Atlanta, GA 30309-1455                        Woodstock, IL 60098-2841
77 W Wacker Dr
Suite 3100
Chicago IL 60601-4904
Mattull, Eric                              McGee, Anthony E                              Meghan Hubbard
423 Osage Dr                               2208 W 121st Place                            760 Village Center Drive, Suite 200
Dyer, IN 46311-2237                        Blue Island, IL 60406-1302                    Burr Ridge, IL 60527-4507



Scott Mendeloff                            Merit Management Group LP                     Michalski, Rachel M
Greenberg Traurig, LLP                     760 Village Center Dr. Suite 200A             12933 Norwich St
77 W Wacker Drive                          Burr Ridge, IL 60527-4529                     Plainfield, IL 60585-7908
Suite 3100
Chicago, IL 60601-4904

Michelle Waters                            MicroBilt Corporation                         Microbilt
249 Silver Ridge Dr.                       100 Canal Pointe Blvd., Suite 208             1640 Airport Rd., Ste. 115
Dallas, GA 30157-8272                      Princeton, NJ 08540-7169                      Kennesaw, GA 30144-7038



Midland Funding LLC                        Mounce, Tawni L                               Munsayac, Christian
2365 Northside Drive                       5117 North Western Ave Apt 1                  4904 N Harding Ave
Suite 300                                  Chicago, IL 60625-2737                        Chicago, IL 60625-6105
San Diego CA 92108-2709


Nelson, Rebecca                            Niko Evrard                                   Noax, LLC
7209 Oneill Rd                             1868 Stow St.                                 310 E. 90th Dr.
Downers Grove, IL 60516-3769               Simi Valley, CA 93063-4265                    Merrillville, IN 46410-7188



Nunn, Marlon T                             Octavio Cardona-Loya II                       Office of the U.S. Trustee
7765 S South Shore Dr Apt #2               3130 Bonita Road, Suite 200-B                 219 S. Dearborn St.
Chicago, IL 60649-5789                     Chula Vista, CA 91910-3263                    Room 873
                                                                                         Chicago, IL 60604-2027


Palla Smith                                Park, Rhonda                                  Pasquale Caira
5917 Sunflower Ct.                         3531 Stackinghay Dr                           7508 Locust Ln.
Ellenwood, GA 30294-3891                   Naperville, IL 60564-8335                     Plainfield, IL 60586-2550
                 Case 16-39654          Doc 512      Filed 09/24/20           Entered 09/24/20 15:51:26     Desc Main
Patricia Carr                                     PaulDocument
                                                       Kotowski         Page 10 of 22           Penny Mullis
1152 Violet Dr.                                   7101 N. LeClaire Ave.                         1878 Cook Ct.
Birmingham, AL 35215-7224                         Skokie, IL 60077-3480                         Montrose, GA 31065-3237



Peraza Capital                                    Peraza Capital and Investment, LLC.           Percolate Industries
Suite 705                                         M. Brandess Sugar Felsenthal                  107 Grand St. 2nd Floor
StPetersburg, FL 33701                            Grais & Hammer                                New York, NY 10013-5903
                                                  30 N. LaSalle St. Ste 3000
                                                  Chicago, IL 60602-3481

Nancy A Peterman                                  Lars A Peterson                               Pheareak Phan
Greenberg Traurig, LLP                            L&G Law Group LLP                             25 N. Puente Dr.
77 West Wacker Drive Ste 2500                     175 W Jackson Blvd                            Tracy, CA 95391-1147
Chicago, IL 60601-1643                            Suite 950
                                                  Chicago, IL 60604-2615

Porche Taylor                                     (p)PORTFOLIO RECOVERY ASSOCIATES LLC          Princeton Alternative Fund (PAF)
1353 Florin Rd.                                   PO BOX 41067                                  100 Canal Pointe Blvd. Suite 208
Sacramento, CA 95822-4201                         NORFOLK VA 23541-1067                         Princeton, NJ 08540-7169



Princeton Alternative Income Fund, LP             Productive Edge, LLC.                         RSM
c/o Sills Cummis & Gross, PC                      11 E. Illinois St. Suite 200                  5155 Paysphere Circle
Attn: V. Hamilton                                 Chicago, IL 60611-5654                        Chicago, IL 60674-0001
600 College Road East
Princeton, NJ 08540-6636

RSM US LLP                                        Renita Briley                                 Richard Peterson
5155 Paysphere Circle                             50 Roswell Ct.                                247 Talking Rock Trail
Chicago, IL 60674-0001                            Atlanta, GA 30305-1412                        Dallas, GA 30132-0910



Rik Williamson                                    Robert Demetrius Walker                       Robert Half
1014 W. S. 2nd                                    3590 Towanda Dr.                              12400 Collections Center Drive
Shelbyville, IL 62565-1804                        Atlanta, GA 30349-2334                        Chicago, IL 60693-0124



Robert Vaughn                                     Peter J Roberts                               Mia Victoria I. Rocello
1236 N. Oaklane Rd. Lot 315                       Cozen O’Connor
Springfield, IL 62707-9771                        123 North Wacker Drive
                                                  Suite 1800
                                                  Chicago, IL 60606-1770

Roderick Williams                                 Rossow, Marie E                               Ruiz, Liza
195 Echols Way                                    808 POMEROON ST Apt 306                       6149 W Giddings
Acworth, GA 30101-2736                            Naperville, IL 60540-4893                     Chicago, IL 60630-2929



Sammons, Samantha K                               Sandra Rheuby                                 Christina Sanfelippo
3420 N Lakeshore Dr. Apt 7N                       421 Mono Drive                                Fox Rothschild LLP
Chicago, IL 60657-2887                            Vacaville, CA 95687-5525                      321 N Clark Street, Ste 1600
                                                                                                Chicago, IL 60654-4614
                 Case 16-39654     Doc 512      Filed 09/24/20        Entered 09/24/20 15:51:26     Desc Main
Schneider, Lisa                              Schnosenberg,
                                                Document   Eric Page 11 of 22           Seyfarth Shaw LLP
1804 S Racine Ave #4-B                       2830 N Damen Ave                           131 S Dearborn St. Suite 2400
Chicago, IL 60608-3214                       Chicago, IL 60618-8204                     Chicago, IL 60603-5577



Shah, Manali                                 Sherry Ann Morris                          Sherry Morris
9031 Westminster Dr                          1205 Ridge Vista Ct.                       Allen Chern/ Douglas R. Lenhardt, Esq.
Woodridge, IL 60517-7545                     Lawrenceville, GA 30043-7019               230 College Ave
                                                                                        Athens, GA 30601-2714


Shirley Crowell                              David M Siegel                             M. Gretchen Silver
2024 Henry Crumrpton Dr.                     David M. Siegel & Associates               U S Trustee
Birmingham, AL 35211-4930                    790 Chaddick Drive                         219 S. Dearborn St., Room 873
                                             Wheeling, IL 60090-6005                    Chicago, IL 60604-2027


Michael J. Small                             Stacey Gibson                              Steven Wayne McCormick
Foley & Lardner LLP                          1656 Eddie Jackson Rd.                     80 Reynolds Dr.
321 North Clark Street                       Brewton, AL 36426-3986                     Rossville, GA 30741-4898
Suite 2800
Chicago, IL 60654-5313

Paul F. Stibbe                               Swoon                                      Synchrony Bank /JCP
Greenberg Traurig, LLP                       8474 Solution Center                       PO Box 960090
77 West Wacker Drive, Suite 3100             Chicago, IL 60677-8004                     Orlando FL 32896-0090
Chicago, IL 60601-4904


Tachiana Beard                               Tachiana Beard                             Thomas Dyess
1252 Hardy Point Dr.                         c/o Brow & Associates, LLC                 6740 Spice Pond Ln.
Evans, GA 30809-5281                         Evans, GA 30809                            Mobile, AL 36613-9320



Thomas Zito                                  Timothy Miller                             Tomaszkiewicz, Sean
3552 Brookfield Rd.                          25 Elm Dr.                                 2009 Fairoak Ct
Birmingham, AL 35226-2055                    Bethany, IL 61914-9516                     Naperville, IL 60565-2842



Tonya Sasser                                 Tonyetta Andrews                           (p)TRANSUNION
1261 Nicole Ave.                             601 Creste Dr.                             555 W ADAMS
Atmore, AL 36502-8205                        Decatur, GA 30035-4134                     CHICAGO IL 60661-3631



Vanessa Waddell                              Velocify                                   Venkatasubramaniam, Shreyas
214 Robin Hood                               Atn: Billing Department                    350 West Oakdale Avenue #1308
Rome, GA 30161-5874                          222 N Sepulveda 18th Floor                 Chicago, IL 60657-5657
                                             El Segundo, CA 90245-5614


Virola, Amanda L                             Walter Yarbrough                           Jeffrey Wilens
5642 W Melrose St. Garden Unit               3011 W. 61st                               Lakeshore Law Center
Chicago, IL 60634-4313                       Chicago, IL 60629-3248                     18340 Yorba Linda Blvd.
                                                                                        Yorba Linda, CA 92886-4058
                    Case 16-39654          Doc 512        Filed 09/24/20         Entered 09/24/20 15:51:26              Desc Main
Jeffrey Wilens                                         William Harris
                                                          Document          Page 12 of 22                   Wolfe, Raviv
Lakeshore Law Center                                   302 West Blackburn                                   571 Vernon Woods Dr.
18340 Yorba Linda Blvd., Suite 107-610                 Paris, IL 61944-1037                                 Valparaiso, IN 46385-9106
Yorba Linda, CA 92886-4058


Woodworth, Allison J                                   Yodlee                                               Zumski, Gary
516 W Melrose St Apt 306                               Lockbox Dept CH 17505                                4204 E. Frontage Rd
Chicago, IL 60657-3787                                 Palatine, IL 60055-7405                              Rolling Meadows, IL 60008-2520




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                        DIRECTV LLC                                          Jefferson Capital System
PO box 982234                                          Attn: Bankruptcies                                   16 Mcleland Rd
El Paso TX 79948-2234                                  POB 6550                                             Saint Cloud MN 56303
                                                       Greenwood Village CO 80155-6550


Portfolio Recovery                                     (d)Portfolio Recovery Associates LLC                 TransUnion
120 Corporate Blvd                                     POB 41067                                            555 West Adams Street
Ste 100                                                Norfolk VA 23541-1067                                Chicago, IL 60661
Norfolk VA 23502




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ad Hoc Committee of Unsecured Creditors             (u)Brittney Gale Alaimo                              (u)Christina Alston




(d)American Express National Bank                      (u)Michael P. Bailey                                 (u)Anitra Aytman Billops
c/o Becket and Lee LLP
PO Box 3001
Malvern PA 19355-0701


(u)John K. Brigoli                                     (u)Stephen Craig Brown                               (u)Alejandro Camacho




(u)Joseph Canfora                                      (u)Matthew Cantor                                    (u)Dennis C. Cantrell
                    Case 16-39654       Doc 512      Filed 09/24/20 Entered 09/24/20 15:51:26 Desc Main
(u)Tiffany N. Comfort                             (u)Patti M. Couture
                                                     Document      Page 13 of 22       (u)Dale & Gensburg, P.C.




(u)Shelly A. DeRousse                             (u)Donald Dotson                        (u)Dennis B. Estrada-Jimenez




(u)FactorLaw                                      (u)Pete Ferro                           (u)Lindsay Fore




(u)John Fountaine                                 (u)Fund Recovery Services, LLC          (u)Gensburg Calandriello & Kanter, P.C.




(u)Rosemary Gonzalez-Lopez                        (u)Sonja Hallmon                        (u)Karensa Hutchens




(u)April D. Johnson                               (u)Joseph Martinez                      (u)Kim L. King
                                                  3746 Morning Glory Ave.
                                                  AK 99534-8000



(u)Latonya D. Kitchen                             (u)Kutchins, Robbins & Diamond, Ltd.    (u)Little Owl Argon, LLC




(u)Theresa Madrigal                               (u)Margon LLC                           (u)Margon LLC, Mark Triffler, Pete Ferro and




(u)Mark Triffler Declaration of Trust             (u)Yolanda J. McKinney                  (u)Morris Anderson & Associates, Ltd.




(u)Mathew V. Muniz                                (u)Peraza Capital and Investment, LLC   (u)Jerardo Prado
                  Case 16-39654   Doc 512      Filed 09/24/20        Entered 09/24/20 15:51:26     Desc Main
(u)Steven Prescott                          (u)Joseph N. Roberson Page 14 of 22
                                               Document                                (u)Delilah Jasso Rodriguez




(u)Eric Shorter                             (u)Dean Sipe                               (u)Jennifer J. Solorio




(u)Felicia M. Spiller                       (u)Sugar Felsenthal Grais & Hammer, LLP    (u)Sharon S. Tatumausbie




(u)The Cardinal Trust                       (u)Mark Triffler                           (u)Karen Vinson




(u)Lois West                                (u)Samantha Rae Wilder                     End of Label Matrix
                                                                                       Mailable recipients   215
                                                                                       Bypassed recipients    56
                                                                                       Total                 271
 Case 16-39654        Doc 512        Filed 09/24/20 Entered 09/24/20 15:51:26        Desc Main
                                     Document      Page 15 of 22



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                             )      Case No. 16-39654
                                                   )      (Jointly Administered)
ARGON CREDIT, LLC, et al,                          )
                                                   )      Chapter 7
                        Debtors.                   )
                                                   )      Hon. Deborah L. Thorne
                                                   )
                                                   )      Hearing Date: October 15, 2020 at 9:00 a.m.
                                                   )

  MOTION FOR ENTRY OF AN ORDER: (I) PURSUANT TO BANKRUPTCY RULE
   9019 APPROVING SETTLEMENT WITH FUND RECOVERY SERVICES, LLC,
           AND (II) APPROVING PAYMENT OF CONTINGENCY FEE

         Karen R. Goodman (the “Trustee”), the chapter 7 Trustee in the above captioned cases,

by and through her undersigned counsel, hereby submits this motion (the “Motion”) to this Court

pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

for entry of an order approving settlement between the Trustee and Fund Recovery Services,

LLC (“FRS”) and approving payment of the contingency fee owed to Freeborn & Peters LLP

(“Freeborn”). In support of the Motion, the Trustee states as follows:

                                     JURISDICTION AND VENUE

         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and

28 U.S.C. § 157(a) and Internal Operating Procedure 15(a) of the United States District Court for

the Northern District of Illinois.

         2.     Venue is proper in this district pursuant to 28 U.S.C. § 1408.

         3.     The predicate for the relief requested in this Motion is Bankruptcy Rule 9019.
 Case 16-39654        Doc 512    Filed 09/24/20 Entered 09/24/20 15:51:26            Desc Main
                                 Document      Page 16 of 22



                                           BACKGROUND

I.     General Case Background

       4.      On December 16, 2016 (the “Petition Date”), Argon Credit, LLC (“Argon

Credit”) and Argon X, LLC (“Argon X,” together with Argon Credit, the “Debtors”) filed

voluntary petitions for relief under chapter 11 of title 11 of the United State Code (the

“Bankruptcy Code”).

       5.      On January 11, 2017, the Debtors’ bankruptcy cases were converted from cases

under chapter 11 to cases under chapter 7.

       6.      Deborah K. Ebner was appointed the interim chapter 7 trustee of the Debtors’

estates, but resigned on April 17, 2017.

       7.      Eugene Crane was appointed as interim chapter 7 trustee on April 17, 2017 and

confirmed by the Court on July 6, 2017.

       8.      On July 11, 2017, the Court entered an order authorizing Eugene Crane, as

chapter 7 trustee, to employ Freeborn as special counsel to, among other things, pursue chapter 5

causes of action on a contingency fee basis. (ECF No. 207). Pursuant to the court-approved

terms of Freeborn’s engagement, Freeborn is entitled to a contingency fee of: (i) 30% of the cash

value of the settlement prior to filing a lawsuit (the “Pre-Suit Contingency Fee”) or 40% of the

cash value of the settlement after filing a lawsuit (the “Post-Suit Contingency Fee,” together with

the Pre-Suit Contingency Fee, the “Settlement Amount Contingency Fee”), (ii) plus the cash

equivalent value of any claim waiver obtained (the “Claim Waiver Contingency Fee”).

       9.      On June 1, 2020, the Trustee was appointed as the successor chapter 7 trustee

after Mr. Crane’s resignation.




                                                2
 Case 16-39654         Doc 512    Filed 09/24/20 Entered 09/24/20 15:51:26          Desc Main
                                  Document      Page 17 of 22



       10.       On July 30, 2020, the Court entered an order authorizing the Trustee to retain

Freeborn on the same terms as previously approved with respect to Mr. Crane. (ECF No. 505).

II.    The FRS Settlement

       11.       FRS was Argon X’s pre-petition secured lender which loan was secured by

substantially all of Argon X’s assets and guaranteed by Argon Credit. The loan was originally

made by Fintech Financial, LLC (“Fintech”) who agreed to sell, assign, and transfer all of its

rights under the loan agreement to Princeton Alternative Income Fund, LP (“Princeton”). The

loan agreement was subsequently amended twice and increased the maximum credit available to

$37.5 million.

       12.       On December 7, 2016, Princeton assigned its rights in the loan agreements to

FRS.

       13.       Argon Credit, the unsecured guarantor, made certain pre-petition transfers to or

for the benefit of FRS totaling $239,617.47 which the Trustee contends are avoidable and

recoverable under chapter 5 of the Bankruptcy Code (the “Avoidance Claims”).

       14.       On December 29, 2016, FRS filed a proof of claim against Argon X as Claim No.

1, which was subsequently amended to assert a secured claim against Argon X in the amount of

$37,291,193.98 (the “FRS-Argon X Proof of Claim”) and against Argon Credit as Claim No. 1,

which was subsequently amended to assert a general unsecured claim against Argon Credit in the

amount of $37,291,193.98 (the “FRS-Argon Credit Proof of Claim” together with the FRS-

Argon X Proof of Claim, the “FRS Proofs of Claim”).

       15.       On May 30, 2017, Princeton filed a proof of claim against Argon Credit as Claim

No. 19 and against Argon X as Claim No. 2 in unliquidated amounts for alleged fraud,

misrepresentation, and civil conspiracy (the “Princeton Proofs of Claim”).




                                                 3
    Case 16-39654       Doc 512       Filed 09/24/20 Entered 09/24/20 15:51:26                    Desc Main
                                      Document      Page 18 of 22



        16.       FRS is the successor-in-interest to the Princeton Proofs of Claim.

        17.       The Trustee and FRS entered into numerous tolling agreements which tolled all

applicable statutes of limitations with respect to, among other things, the Avoidance Claims.

        18.       FRS disputes the Trustee’s Avoidance Claims and the Trustee has raised certain

issues with respect to the amount of the FRS Proofs of Claim and the validity of the Princeton

Proofs of Claim.

        19.       The Trustee and FRS have exchanged information, negotiated, and have agreed to

settle their disputes. To that end, the parties entered into a settlement agreement (the “Settlement

Agreement”) fully resolving the parties’ disputes. A true and correct copy of the Settlement

Agreement is attached hereto as Exhibit 1.

        20.       The relevant terms of the Settlement Agreement are summarized as follows: 1

              •   FRS shall pay the Trustee the sum of $75,000.00 (the “Settlement Sum”) in full
                  satisfaction of the Avoidance Claims (as defined in the Settlement Agreement).

              •   FRS shall waive the Princeton Proofs of Claim and any claim arising under
                  section 502(h) of the Bankruptcy Code.

              •   The parties agree that the balance owed to FRS as of the Petition Date on account
                  of the FRS Proofs of Claim is $37,261,681.33 (a reduction of $29,512.65). The
                  Trustee shall retain the right to object to the amount of the FRS Proofs of Claim
                  based upon FRS’ receipt and application of collateral proceeds collected since the
                  Petition Date, FRS’ inclusion of improper fees, interest, or costs, and that such
                  objection shall not be subject to any deadline or time restrictions other than those
                  generally applicable to other proofs of claim filed against the Debtors.

              •   The Trustee, on behalf of the Debtors’ estates, shall release FRS from all claims
                  arising on or before the date of the Settlement Agreement.




1
 The discussion of the settlement with FRS set forth in this Motion is merely a summary of terms. All parties-in-
interest should read the entire Settlement Agreement to understand the entire scope of the parties’ agreements. In
the event of any discrepancy, the terms of the Settlement Agreement shall govern.


                                                        4
 Case 16-39654        Doc 512      Filed 09/24/20 Entered 09/24/20 15:51:26              Desc Main
                                   Document      Page 19 of 22



                                      RELIEF REQUESTED

       21.      By this Motion, the Trustee seeks entry of an order approving the Settlement

Agreement pursuant to Bankruptcy Rule 9019(a) and entry of an order approving the Settlement

Amount Contingency Fee owed to Freeborn.

             A. Approval of the Settlement Agreement

       22.      Pursuant to Bankruptcy Rule 9019(a), “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

Such settlements should be approved by a court if they are fair and reasonable and in the best

interests of the debtor’s estate. See Depoister v. Mary M. Halloway Found., 36 F.3d 582, 586

(7th Cir. 1994) (“In conducting a hearing under Rule 9019(a), the bankruptcy court is to

determine whether the proposed compromise is fair and equitable and in the best interests of the

bankruptcy estate.”) (internal citations omitted); In re Andreuccetti, 975 F.2d 413, 421 (7th Cir.

1992) (holding that Bankruptcy Rule 9019(a) authorizes the court to approve a settlement if “the

settlement is in the best interests of the estate”); In re Energy Coop., Inc., 886 F.2d 921, 926-27

(7th Cir. 1989) (providing that “[t]he benchmark for determining the propriety of a bankruptcy

settlement is whether the settlement is in the best interests of the estate”); In re Griffen Trading

Co., 270 B.R. 883, 903 (Bankr. N.D. Ill. 2001), aff’d, 270 B.R. 905 (N.D. Ill. 2001) (citing

LaSalle Nat’l Bank v. Holland (In re Am. Reserve Corp.), 841 F.2d 159, 161 (7th Cir. 1987)).

       23.      Compromises are tools for expediting the administration of the case and reducing

administrative costs and are favored in bankruptcy. See Fogel v. Zell, 221 F.3d 955, 960 (7th

Cir. 2000) (“Judges naturally prefer to settle complex litigation than to see it litigated to the hilt,

especially when it is litigation in a bankruptcy proceeding – the expenses of administering the

bankruptcy often consume most or even all of the bankrupt’s assets.”); Meyers v. Martin (In re




                                                  5
 Case 16-39654       Doc 512     Filed 09/24/20 Entered 09/24/20 15:51:26              Desc Main
                                 Document      Page 20 of 22



Martin), 91 F.3d 389, 393 (3d Cir. 1996) (“To minimize litigation and expedite the

administration of a bankruptcy estate, compromises are favored in bankruptcy.”); In re A&C

Props., 784 F.2d 1377, 1381 (9th Cir. 1986).

       24.     The Court should grant a trustee’s request for approval of a settlement except in

the very limited circumstance where a proposed settlement “falls below the lowest point in the

range of reasonableness.”     Energy Coop., 886 F.2d at 929; Official Comm. of Unsecured

Creditors of Artra Group, Inc. v. Artra Group, Inc. (In re Artra Group, Inc.), 300 B.R. 699, 702

(Bankr. N.D. Ill. 2003) (same); In re Rimsat, Ltd., 224 B.R. 685, 688 (Bankr. N.D. Ind. 1997)

(providing that the court is required only “to canvas the issues in order to determine whether the

settlement falls below the lowest point in the range of reasonableness”); In re Telesphere

Commc’ns, Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994).

       25.     In determining whether a proposed settlement is appropriate, neither an

evidentiary hearing nor a rigid mathematical analysis is required. Depoister, 36 F.3d at 586, 588

(evidentiary hearing not required); In re Energy Coop., 886 F.2d at 928-29 (rigid mathematical

analysis of settlement values not required); In re Am. Reserve Corp., 841 F.2d at 163 (mini-trial

not required). Rather, the Seventh Circuit offers the following guidelines:

       Central to the bankruptcy judge’s determination is a comparison of the
       settlement’s terms with the litigation’s probable costs and probable benefits.
       Among the factors the bankruptcy judge should consider in [the] analysis are the
       litigation’s probability of success, the litigation’s complexity, and the litigation’s
       attendant expense, inconvenience, and delay.

Am. Reserve Corp., 841 F.2d at 161 (citations omitted).

       26.     The Settlement Agreement satisfies this standard.         FRS has agreed to pay

$75,000, which is approximately 30% of the total Avoidance Claim demand. It has also agreed to

partially reduce the FRS Proofs of Claim and waive the Princeton Proofs of Claim which

asserted claims for fraud, misrepresentation, and civil conspiracy.


                                                 6
    Case 16-39654        Doc 512       Filed 09/24/20 Entered 09/24/20 15:51:26                    Desc Main
                                       Document      Page 21 of 22



        27.      The Trustee submits that this settlement is well within the reasonable range of

possible litigation outcomes taking into account the defenses FRS has raised, the information it

has provided in support of those defenses, and the value of the waiver of the Princeton Proofs of

Claim. In particular, FRS raised certain defenses under section 547(c) of the Bankruptcy Code

and disputed the Trustee’s ability to recover the transfers under section 550(a) of the Bankruptcy

Code. The Trustee believes that the Settlement Sum represents a reasonable resolution of the

Avoidance Claims in light of these defenses. Additionally, it avoids the costs of litigation which

may be substantial and could significantly reduce or eliminate any recovery, particularly given

the amount at issue.

        28.      This settlement allows the Trustee to avoid the uncertainty associated with

litigation while maximizing the value of the Debtors’ estates for the benefit of their creditors.

Accordingly, the Trustee submits that the Court should approve the Settlement Agreement

pursuant to Bankruptcy Rule 9019(a).

              B. Approval of the Settlement Amount Contingency Fee

        29.      The Trustee also requests approval to pay Freeborn the Settlement Amount

Contingency Fee per the terms of Freeborn’s retention of which Freeborn is entitled to a Pre-Suit

Contingency Fee of 30%. 2

        30.      The Trustee submits that Freeborn is entitled to the Settlement Amount

Contingency Fee totaling $22,500.00 calculated as follows:




2
 The Trustee is not requesting payment of any Claim Waiver Contingency Fees at this time, but reserves the right to
request authority to pay such fees in the future.



                                                        7
 Case 16-39654       Doc 512     Filed 09/24/20 Entered 09/24/20 15:51:26           Desc Main
                                 Document      Page 22 of 22



                                                                    Settlement Amount
                  Transferee                 Settlement Amount     Contingency Fee Owed
                                    FRS                 $75,000.00            $22,500.00


       31.     Accordingly, the Trustee requests that the Court approve, on an interim basis,

payment to Freeborn of $22,500.00 from the settlement proceeds, representing the total

Settlement Amount Contingency Fee owed from the settlement.

                                            NOTICE

       32.     The Trustee has served notice of this Motion on the Debtors, U.S. Trustee, and all

creditors pursuant to Bankruptcy Rule 2002 and stated that copies of the complete Motion may

be obtained from counsel for the Trustee upon request. The Trustee submits that such notice is

appropriate under the circumstances.

       WHEREFORE, the Trustee respectfully requests that the Court enter an order: (i)

approving the Settlement Agreement with FRS, (ii) approving payment to Freeborn, on an

interim basis, of $22,500.00 representing the total Settlement Amount Contingency Fee, and (iii)

granting such other and further relief as this Court deems just and proper.



Dated: September 24, 2020                      KAREN R. GOODMAN, CHAPTER 7
                                               TRUSTEE

                                               By: /s/ Elizabeth L. Janczak
                                                  One of Her Attorneys

                                               Shelly A. DeRousse, Esq.
                                               Elizabeth L. Janczak, Esq.
                                               FREEBORN & PETERS LLP
                                               311 South Wacker Drive, Suite 3000
                                               Chicago, Illinois 60606-6677
                                               Telephone: 312.360.6000
                                               Facsimile: 312.360.6520
                                               sderousse@freeborn.com
                                               ejanczak@freeborn.com


                                                 8
